SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Pre-salt oil production rises 2.4% and breaks new record in March Rio de Janeiro, May 2, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that its total oil and natural gas production in Brazil in March was 2,331 thousand barrels of oil equivalent per day (boed), up by 0.2% from February’s production of 2,327 thousand boed. Including the production operated by Petrobras for its partners in Brazil, the volume reached 2,483 thousand boed, indicating a 0.3% rise compared to a month earlier (2,476 thousand boed). In March, Petrobras’ oil production in Brazil averaged 1,926 thousand barrels per day (bpd), up by 0.1% from the February 2014 production of 1,923 thousand bpd. Including the share operated for partners, oil production in Brazil reached 2,026 thousand bpd, up 0.3% from February’s volume (2,021 thousand bpd). Monthly and daily pre-salt records In March, monthly oil production from fields located in the pre-salt, in Santos and Campos Basins, averaged 395 thousand bpd, up by 2.4% from the previous record established in February (385 thousand bpd). An important contribution for this record was the production from the first well connected to a buoyancy supported riser (BSR), in Sapinhoá field, which began in February. This well has been demonstrating above average performance and is the best production well in Brazil, with approximately 36 thousand bpd. The second well of this BSR was connected in the beginning of April and is producing 31 thousand bpd. Besides the Sapinhoá field BSR, the installation of two other BSRs have already been completed and, in the first half of the year, the installation of the last BSR will be concluded. These installations will enable continued pre-salt production growth, with the connection of seven new production wells on FPSOs Cidade de São Paulo and Cidade de Paraty. Therefore, the maximum production and processing capacity of these units will be reached by the third quarter of 2014. A pre-salt daily production record of 420 thousand bpd was set on March 19. Note that this record has been broken again, first on April 15, with 428 thousand bpd, and then on April 18, with 444 thousand bpd, due to production growth of P-58 and the start-up of the second well on the Sapinhoá BSR. New units and connection of new wells Another highlight was the start-up on March 17 of platform P-58, in Parque das Baleias, in northern Campos Basin. Well 7-BFR-7-ESS, located in a pre-salt reservoir, demonstrated excellent productivity, with 20 thousand bpd. Two new wells of equal potential started-up in the initial days of April, boosting the current production of P-58 to some 50 thousand bpd. In total, 15 production wells will be connected to P-58, eight of them from the pre-salt, seven from the post-salt, and nine injection wells. The unit has the capacity to produce 180 thousand bpd. Also in March, well JUB-45, which is connected to FPSO Capixaba, in Jubarte field, started-up with a potential of 18,500 bpd. In addition, water injection began in Papa-Terra field, through platform P-63, installed in southern Campos Basin. Decommissioning and maintenance shutdowns On March 30, after 11 years of activity, FPSO Brasil ended its activities, in Roncador field with the locking of well 7-RO-14-RJS. With the end of operations, the wells connected to this FPSO will be redistributed to P-52 and P-54. The production in March was not higher due to the scheduled maintenance shutdowns of the following units: FPSO Cidade de Angra dos Reis (Santos Basin), platform P-8 (Campos Basin), platform P-35 (Campos Basin), and FPSO Vitória (Campos Basin). Platform P-20 was kept under maintenance during the month of March, however it resumed operations on April 7. P-20 has the potential to produce some 20 thousand bpd and is one of the units comprising the Marlim Field production systems, in Campos Basin. Natural gas production In March natural gas production in Brazil was 64,360 thousand cubic meters per day (m³/d), indicating a 0.4% rise from February’s production of 64,085 thousand m³/d. Including the share operated by Petrobras for associate companies, the volume reached 72,577 thousand m³/day and was 0.3% higher than the previous month’s level of 72,344 thousand m³/d. Worth to mention the start of gas exports from Lula NE on April 15 through the gas pipeline connected to FPSO Cidade de Paraty. Sustained production growth In the short-run, in the Campos Basin post-salt, platforms P-62 will start-up in Roncador field, with a capacity of 180 thousand bpd, and P-61, in Papa-Terra field, which will be connected to semi-submersible platform SS-88, Tender Assisted Drilling (TAD) support type unit, already in Brazil. With the start-up of these units, oil production during 2014 will undergo a sustained growth of 7.5%, as outlined in the 2014-2018 Business and Management Plan, and may fluctuate by 1% up or down throughout the year. Production abroad In March, total oil and natural gas extraction abroad was 219,586 boed, up by 6.2% from last month’s production of 206,712 boed. Oil production was 126,921 bpd, up 10.1% from February’s production of 115,279 bpd. This rise resulted from the production ramp-up of wells CA-6 and CH-5, in the Cascade and Chinook fields, in the US Gulf of Mexico. In March, these fields combined produced 33,246 bpd against 21,594 bpd in February (Petrobras’ share). The Cascade and Chinook fields are currently under development and produce through the first FPSO installed in the US Gulf of Mexico, with a production capacity of 80 thousand bpd. Natural gas production abroad was 15,744 thousand cubic meters per day (m
